Citation Nr: 0118360	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1986, and from October 1990 to May 1991.

The Board of Veterans' Appeals (Board) first notes that a 
significant November 1998 outpatient medical statement was 
received in January 1999 and not initially considered by the 
regional office (RO) pursuant to 38 C.F.R. § 20.1304(c) 
(2000).  Moreover, the record in question is a Department of 
Veterans Affairs (VA) outpatient record that reflects ongoing 
treatment for the disability at issue and the last request 
for VA outpatient records was made by the RO in May 1997.  
Thus, there is a high probability that there are outstanding 
relevant VA medical treatment records that are not currently 
of record, and remand for further development would 
ordinarily be required under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), and the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A) (VCAA).  
However, in view of the fact that the Board has determined 
that a grant of the benefits sought is warranted, the Board 
finds that remand for further development under the VCAA and 
38 C.F.R. § 20.1304(c) is unnecessary.


FINDINGS OF FACT

1.  A low back disorder did not clearly and unmistakably 
preexist the veteran's second period of active service.

2.  The veteran's low back disorder is related to active 
service.






CONCLUSION OF LAW

The presumption of soundness is not rebutted and a low back 
disorder was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board would again note that while there is some basis to 
believe that there may be relevant VA outpatient records that 
are not currently of record, in view of the Board's decision 
to grant the benefits sought, the Board finds that further 
development is not necessary under the VCAA as the veteran 
has not been prejudiced by this action.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  In this regard, while the veteran apparently 
made reference to a motorcycle accident within one month of 
his entry into active duty in October 1990, and this 
reference is contained within post-service treatment records 
thereafter, a medical examiner has never provided an opinion 
that current back disability was causally related to the 
alleged motorcycle accident.  In fact, as will be addressed 
more fully below, a recent VA medical examiner indicated in 
November 1998 that the veteran's back pain was not the result 
of any specific injury "but does date back to the Gulf War 
encounter."  Thus, without medical support, the Board finds 
that the veteran's reference to a prior motorcycle accident 
is not sufficient on its own to demonstrate that the 
veteran's low back disorder clearly and unmistakably 
preexisted service, and that the presumption of soundness is 
not rebutted as to the veteran's low back disorder.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Miller v. West, 11 
Vet. App. 345 (1998).

Service medical records from the veteran's first period of 
service do not reflect any complaints or treatment for a back 
disorder.  In addition, the Board notes that at the time of a 
reserve duty examination in December 1989, there was no 
report of any back disorder or diagnosis in this regard.

The veteran's first report of any back problem is contained 
within the service medical records from his second period of 
active service in an entry for October 1990, at which time 
the veteran related a history of low back pain over the 
previous month "from mo[]tor cross bike accident," with 
difficulty bending over and then straightening out.  It was 
further noted at this time that the veteran stated that he 
was having back pain while riding a bicycle and that he 
experienced increased pain due to out-loading equipment.  
Examination revealed muscle spasm on the right and the 
assessment was mechanical low back pain based on overuse.  At 
the time of the veteran's separation examination in April 
1991, the veteran denied a history of recurrent back pain.

VA outpatient records for the period of December 1991 to May 
1997 reflect that in December 1991, the veteran requested 
evaluation of lower back pain he reportedly had had for the 
previous year.  It was also reported that the veteran had 
been riding a mountain bike and had the onset of right-sided 
back pain, and that he had had chronic back pain ever since.  
The diagnosis was muscle strain.  In January 1992, it was 
again noted that the veteran complained of low back pain for 
the previous year after riding a mountain bike for ten miles.  
Evaluation at this time indicated tenderness over the right 
lower thoracic paraspinals and upper lumbar paraspinals.  In 
March 1993, the veteran apparently had fallen flat on his 
back while playing basketball and examination revealed 
palpable paraspinal muscle spasm.  The assessment was lower 
back strain with spasm.  

VA outpatient records from February 1997 indicate that the 
veteran had injured his back on a couple of occasions, noting 
that there was a mountain bike injury right before the Gulf 
War after which he had experienced intermittent problems.  
Evaluation of the back at this time revealed point tenderness 
in the lower lumbar area and very tight paraspinous muscles.  
The assessment was acute muscular strain.  One week later, 
the veteran complained that his back pain had not improved, 
and while a lack of improvement was again noted eleven days 
later, at the end of the month, some improvement was 
indicated.  While improvement was again shown in March 1997, 
outpatient records from April 1997 reveal exacerbation of the 
veteran's low back problem.  

VA medical examination in May 1997 revealed a handwritten 
history that the veteran "injured back riding mountain 
bikes?" and that there had been no previous back complaints 
(the typewritten narrative contained in the examination 
report states that the veteran "injured his back riding, as 
he relates, mountain bikes in 1990").  It was further noted 
that during the service, the veteran had been seen at Fort 
Carson where he was placed in a brace for lumbosacral strain.  
At this time, he reported that he continued to have problems 
and wear a brace.  Physical examination revealed pain in the 
lower back without radiation and chiropractic care had 
brought no real improvement.  X-rays of the lumbar spine were 
indicated to have been obtained in February 1997 and read as 
normal, and the diagnosis was questionable spondylolysis that 
was symptomatic without spondylolisthesis.

In May 1997, a VA outpatient record noted that the veteran 
had a history of longstanding back pain (since mountain bike 
incident in '90).  It was further noted that this problem had 
been tolerable until April 1996 when the veteran obtained a 
position in construction.  The assessment was mild leg length 
discrepancy, decreased spinal mobility in the thoracic and 
lumbar region, and right paraspinal spasm and fascial 
restriction.

July 1997 VA magnetic resonance imaging (MRI) of the 
lumbosacral spine revealed mild degenerative disc disease at 
L5-S1 where there was desiccation of the intervertebral disc.  
A posterior central disc herniation, small/moderate in size, 
was also located at this level.  At the level of L4-L5, there 
was a smaller central disc herniation, and mild bilateral 
joint disease was also located from L3-L4 on down without 
significant neural foramina stenosis.  The impression was 
degenerative disc disease L5-S1 with a small/moderate central 
disc herniation, small central disc herniation at L4-L5, and 
mild bilateral facet joint disease from L3-L4 on down.

August and September 1997 witness statements from fellow 
service members note their recollection of the veteran 
experiencing a back problem following the loading and 
unloading of equipment in preparation for their unit's 
participation in the Gulf War.  In the September 1997 
statement, witness G. L. also recalled that the veteran 
complained of continuing back complaints throughout the 
duration of Desert Shield/Storm.

VA joints examination in April 1998 related to the evaluation 
of the veteran's service-connected residuals of a fracture 
left clavicle.

At the veteran's personal hearing in May 1998, the veteran 
testified that after his unit was called for duty in the 
Persian Gulf, he participated in four continuous days of 
loading and unloading activities which resulted in back 
problems (transcript (T.) at pp. 1-2).  As a result of his 
back complaints he was ultimately hospitalized at Fort Carson 
and thereafter placed on light duty status (T. at p. 2).  He 
was given a brace to wear and he wore it the entire time he 
was in the Persian Gulf and for one year thereafter (T. at p. 
4).  When asked to explain his reported statements of a 
previous mountain bike injury, the veteran related that he 
had been riding a mountain bike approximately a week earlier, 
but there had not been any injury, and that this was further 
demonstrated by the fact that he had thereafter played 
racquetball without difficulty prior to joining his unit in 
October 1990 (T. at p. 8).  While the veteran admitted 
indicating that he did not have recurrent back pain at the 
time of his separation examination in April 1991, he stated 
that at that time it was his expectation that his back 
problem would get better (T. at p. 9).  

A November 1998 VA medical statement from Dr. B. indicates 
that the veteran had been followed by the VA medical center 
at Lincoln, Nebraska because of back pain, and that the 
veteran had back pain since the Persian Gulf War.  Dr. B. 
further noted that the veteran's back pain was not the result 
of any specific injury but "does date back to the Gulf War 
encounter."

A January 1999 statement from an acquaintance of the veteran 
notes that this witness was familiar with the veteran's 
condition at the time his unit was called to active duty, and 
that at that time, he was not aware that the veteran had any 
physical injuries or problems that would restrict his 
activities.

At the veteran's videoconference hearing before a Member of 
the Board in May 2001, the veteran again related how he 
injured his back while his unit was in the process of 
preparing to go to the Persian Gulf (T. at p. 3).  He 
described repetitive loading and unloading of equipment, and 
noted that the excessive strain resulted in his 
hospitalization and the use of a back brace (T. at p. 3).  He 
was place on light duty and provided with pain medication (T. 
at p. 3).  The veteran also indicated that he wore the brace 
for as much as a year and a half (T. at p. 3).  Post service, 
the veteran related that he had received quite a bit of 
treatment with Dr. B. (T. at p. 4).  As for the history of a 
mountain bike accident, the veteran again denied stating that 
such an injury occurred, and that he had merely related his 
activities during the previous week at the time of his 
initial in-service evaluation (T. at p. 5).  The veteran 
indicated that this same kind of scenario occurred again at a 
later VA examination in approximately 1994 (T. at p. 5).  The 
veteran denied any injury to his back during his first period 
of active service (T. at p. 6).


II.  Analysis

As was noted previously, the Board initially finds that while 
the veteran apparently made reference to a motorcycle 
accident within one month of his entry into active duty in 
October 1990, and that this reference is contained within 
post-service treatment records thereafter, a medical examiner 
has never provided an opinion that current back disability 
was causally related to the alleged motorcycle or bicycle 
accident.  Thus, without medical support, the Board finds 
that the veteran's reference to a prior motorcycle or bicycle 
accident is not sufficient on its own to demonstrate that the 
veteran's low back disorder clearly and unmistakably 
preexisted service, and that the presumption of soundness is 
not rebutted as to the veteran's low back disorder.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Miller v. West, supra.

Accordingly, instead of addressing whether a current low back 
disorder was aggravated by active service, the issue for 
consideration is whether any current low back disorder was 
incurred during service.

The Board also finds as a threshold matter that the record 
clearly reflects an existing low back disability as 
demonstrated by the July 1997 VA MRI which revealed 
degenerative disc disease L5-S1 with a small/moderate central 
disc herniation, small central disc herniation at L4-L5, and 
mild bilateral facet joint disease from L3-L4 on down.

As for the relationship between the veteran's low back 
disorder and service, although the RO has identified some 
basis to question the etiology of the veteran's back 
disability in light of the veteran's reported reference to a 
previous motorcycle or bicycle accident, the Board does not 
find that this reference is sufficient to justify the denial 
of the claim.  More specifically, the Board notes that the 
first in-service reference to a previous bike incident also 
refers to increased back pain related to the out-loading of 
equipment.  In addition, there is absolutely no medical 
evidence of record documenting treatment for a back injury 
before the in-service entry of October 1990 and a reserve 
duty examination from December 1989 does not reflect a 
diagnosis of any low back disorder.  The Board further notes 
that there is also no medical opinion of record that rejects 
a relationship between the in-service out-loading of 
equipment and a current back disorder.

On the other hand, the record does reflect that following his 
discharge from service, while the veteran did deny recurrent 
back pain at the time of service separation in April 1991, by 
the end of 1991, there is VA medical evidence of treatment 
for a back disorder related by history over the previous year 
and additional medical records reflect ongoing treatment 
thereafter.  More importantly, in his medical statement of 
November 1998, Dr. B. specifically stated that the veteran's 
back pain was not the result of any specific injury but 
"does date back to the Gulf War encounter," and this 
statement is not contradicted by any other medical opinion of 
record.  

In summary, the Board finds that while the medical evidence 
with respect to the existence of current back disability to 
service is certainly not unequivocal in nature, the opinion 
in support of the claim at least establishes equipoise as to 
an etiological and influential relationship between the 
veteran's current back disability and the out-loading episode 
during service, and the benefit of the doubt under these 
circumstances must be resolved in the veteran's favor.  
Consequently, service connection for a low back disability is 
in order.


ORDER

Service connection for residuals of a lifting injury to the 
low back is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

